Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered June 3, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor’s cross-examination and comments made on summation and the trial court’s charge on reasonable doubt deprived him of a fair trial were not preserved for appellate review by timely objections (see, People v Medina, 53 NY2d 951; People v Bowen, 50 NY2d 915) and we decline to review these contentions in the exercise of our interest of justice jurisdiction. Finally, the sentence imposed by the trial court was appropriate, under all of the circumstances (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.